19-12346-shl           Doc 63       Filed 09/10/19       Entered 09/10/19 22:28:38                 Main Document
                                                        Pg 1 of 10


William F. Gray, Jr.        Presentment Date and Time: October 1, 2019 at 12:00 p.m.
Alison D. Bauer             Objection Deadline: September 27, 2019 at 12:00 p.m.
FOLEY HOAG LLP
1301 Avenue of the Americas
25th Floor
New York, New York 10019
Tel: (646) 927-5500
Fax: (646) 927-5599

Attorneys for Jeffrey Lew Liddle
and Proposed Attorneys for Liddle & Robinson, L.L.P.,
each a Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
In re                                                      :
                                                           : Chapter 11
LIDDLE & ROBINSON, L.L.P.,1                                :
                                                           : Case No. 19-12346 (SHL)
                           Debtor                          :
---------------------------------------------------------- x

         MOTION BY DEBTOR LIDDLE & ROBINSON, L.L.P., PURSUANT TO
        BANKRUPTCY RULE 2004 AND § 105(a) OF THE BANKRUPTCY CODE,
    FOR AN ORDER DIRECTING (I) EXAMINATION OF YIELDSTREET INC., AND (II)
                     PRODUCTION OF DOCUMENTS BY
              YIELDSTREET INC., ALONG WITH RELATED RELIEF

           Liddle & Robinson, L.L.P., as debtor and debtor-in-possession (the “Debtor”), in the above-

captioned chapter 11 case (the “Chapter 11 Case”), hereby moves this Court (the “Motion”) for the

entry of an order (the “Order”), substantially in the form attached hereto as Exhibit B, directing (I)

examination of YieldStreet Inc., and (II) production of documents by YieldStreet Inc., along with

related relief. In support of this Motion, the Debtor relies on the Affidavit of Jeffrey L. Liddle Under

Bankruptcy Rule 1007-2 filed on July 22, 2019 in the Chapter 11 Case (Document 2) (the “First Day

Declaration”). In further support of this Motion, the Debtor respectfully states as follows:




1
    The last four digits of Liddle & Robinson, L.L.P.’s taxpayer identification number are 6440.
19-12346-shl       Doc 63     Filed 09/10/19     Entered 09/10/19 22:28:38        Main Document
                                                Pg 2 of 10



                                           BACKGROUND

        1.      On July 22, 2019 (the “Petition Date”), the Debtor filed a voluntary petition in this

Court for relief under Chapter 11 of the Bankruptcy Code.

        2.      The Debtor is a law firm partnership formed on June 4, 1979. First Day Declaration

¶ 1. Jeffrey L. Liddle is the sole remaining partner of the Firm. First Day Declaration ¶ 4. On

March 11, 2019, Mr. Liddle filed a voluntary petition for relief under the Bankruptcy Code. First

Day Declaration ¶ 24.

        3.      In August 2016, the Firm commenced a lending relationship with an organization

that refers to itself as Counsel Financial and is comprised of several entities, in particular Counsel

Financial II LLC (collectively, “Counsel Financial”). First Day Declaration ¶ 3.

        4.      Counsel Financial served as “originator” of a securitization called “Law Firm

Financing II,” which was offered by YieldStreet Inc. (“YieldStreet”).             It is described on

YieldStreet’s website as “an opportunity to invest $2 million in a $7 million senior secured revolving

line of credit to a law firm focused on the litigation of employment and Qui Tam (whistleblower)

cases. Further, YieldStreet investors are senior secured, and “first money out” in the line of credit.”

The investment was issued to have an 18-month duration and by February 2019, the investment had

matured.

        5.      YieldStreet provides investors looking for alternative investments with an

opportunity, inter alia, to invest in law-firm litigation portfolios.

        6.      In February 2018, Counsel Financial claimed that it was owed approximately $7

million by Liddle & Robinson.

        7.      According to YieldStreet’s website, the duration of the Law Firm Financing II

securitization was 18 months; the offering was of $2 million in interests that were paid

approximately 12 percent per annum, plus the return of their original investment.
19-12346-shl        Doc 63    Filed 09/10/19    Entered 09/10/19 22:28:38          Main Document
                                               Pg 3 of 10


          8.     The Debtor was never consulted about this securitization. Moreover, Counsel

Financial signed a non-disclosure agreement in which it agreed to keep the Debtor’s case portfolio

confidential.

                                      RELIEF REQUESTED

          9.     Debtor seeks to examine YieldStreet under oath, pursuant to Bankruptcy Rule 2004,

regarding its relationship with Counsel Financial, its discussions with Counsel Financial, or any of

its representatives, regarding the Debtor and any representations made by Counsel Financial to

YieldStreet regarding the Debtor or its loans to the Debtor. Debtor also requests that Yield Street

be required to produce various documents, prior to the examination, which are listed on Exhibit A.

          10.    Debtor’s examination of YieldStreet will include, without limitation, the following

topics:

          (a) The nature of the relationship between YieldStreet and Counsel Financial.

          (b) Any agreements between YieldStreet and Counsel Financial, including non-disclosure
              agreements, regarding the Debtor or the Debtor’s cases.

          (c) Communications between YieldStreet and Counsel Financial concerning the Debtor,
              the Debtor’s cases or the proof of existence of the collateral underlying Counsel
              Financial’s loans to the Debtor.

          (d) Any investigation, assessment or analysis performed by YieldStreet concerning the
              collateral underlying Counsel Financial’s loans to the Debtor.

          (e) The portfolios underlying YieldStreet’s Law Firm Financing II and any other offering
              relating to assets of the Debtor.

          (f) All documents produced by YieldStreet in response to the document requests attached
              to the Motion.

          11.    Bankruptcy Rule 2004 empowers the Bankruptcy Court to order the examination of

any person, including the debtor, upon written motion as “to the acts, conduct, or property or to the

liabilities and financial condition of the debtor, or to any matter which may affect the administration

of the debtor's estate . . . .” Fed. R. Bankr. P. 2004. The scope of inquiry under Rule 2004 is intended
19-12346-shl       Doc 63    Filed 09/10/19    Entered 09/10/19 22:28:38          Main Document
                                              Pg 4 of 10


to be very broad, unfettered and in the nature of a fishing expedition. See In re Corso, 328 B.R. 375,

383 (E.D.N.Y. 2005); In re Hughes, 281 B.R. 224, 226 (Bankr. S.D.N.Y. 2002); In re Ecam Publ'ns,

Inc., 131 B.R. 556, 559 (Bankr. S.D.N.Y. 1991); In re Drexel Burnham Lambert Group, Inc., 123

B.R. 702, 711 (Bankr. S.D.N.Y. 1991); In re Valley Forge Plaza Assocs., 109 B.R. 451, 453 (Bankr.

D. Mass. 1983); In re Wilcher, 56 B.R. 428, 433 (Bankr. N.D. Ill. 1985); In re Johns-Manville Corp.,

42 B.R. 362, 364 (S.D.N.Y. 1984); In re GHR Cos., 41 B.R.. 655, (Bankr., D. Mass, 1983); In re

Vantage Petroleum Corp., 34. B.R. 650, 651 (Bankr. E.D.N.Y. 1983). “Because the purpose of the

Rule 2004 investigation is to aid in the discovery of assets, any third party who can be shown to

have a relationship with the debtor can be made subject to a Rule 2004 investigation.” In re

Ionosphere Clubs, Inc., 156 B.R. 414, 432 (S.D.N.Y. 1993), aff'd, 17 F.3d 600 (2d Cir. 1994).

       12.     Section 105(a) of the Bankruptcy Code authorizes the Court to “issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions of this title.” 11

U.S.C. § 105(a).

       13.     Debtor submits that the relief request, pursuant to Rule 2004 and as supplemented by

§ 105(a), is reasonable and proper and in the best interests of the Debtor’s estate.

       14.     Debtor intends for its examination of YieldStreet and YieldStreet’s production of

documents to be conducted in an orderly and reasonable manner, providing YieldStreet with

sufficient time to comply with all reasonable requests and demands, and with a minimum amount

of intrusion into YieldStreet’s legitimate privacy concerns, under the circumstances.

                                              NOTICE

       15.     Notice of this Motion has been provided to: (a) the Office of the United States Trustee

for Southern District of New York; (b) the entities listed on the List of Creditors Holding the 20

Largest Unsecured Claims filed pursuant to Bankruptcy Rule 1007(d) (on a consolidated basis); (c)
19-12346-shl      Doc 63     Filed 09/10/19    Entered 09/10/19 22:28:38          Main Document
                                              Pg 5 of 10


all secured lenders; and (d) YieldStreet. In light of the nature of the relief requested, the Debtor

submits that no other or further notice is necessary.

                                      NO PRIOR REQUEST

         16.   No prior motion for the relief requested herein has been made to this or any other

court.

         WHEREFORE, the Debtor respectfully requests entry of an order, substantially in form

attached hereto as Exhibit B, directing (I) examination of YieldStreet, and (II) production of

documents by YieldStreet, along with related relief.

 Dated: September 10, 2019                              Respectfully submitted,
        New York, New York
                                                        /s/ William F. Gray, Jr.
                                                        FOLEY HOAG LLP
                                                        William F. Gray, Jr.
                                                        Alison D. Bauer
                                                        1301 Avenue of the Americas
                                                        New York, New York 10019
                                                        Tel: 646.927.5500
                                                        Fax: 646.927.5599
                                                        wgray@foleyhoag.com
                                                        abauer@foleyhoag.com

                                                        Attorneys for Jeffrey Lew Liddle
                                                        and Proposed Attorneys for Liddle &
                                                        Robinson, L.L.P.,
                                                        each a Debtor and Debtor in Possession
19-12346-shl   Doc 63   Filed 09/10/19    Entered 09/10/19 22:28:38   Main Document
                                         Pg 6 of 10


                                    Exhibit A
        Document Request For Rule 2004 Examination Of YieldStreet By Debtor
19-12346-shl   Doc 63     Filed 09/10/19    Entered 09/10/19 22:28:38         Main Document
                                           Pg 7 of 10


  DOCUMENT REQUEST FOR RULE 2004 EXAMINATION OF YIELDSTREET INC.
                          BY DEBTOR

      1. Documents sufficient to show the nature of the relationship between YieldStreet Inc.
          (“YieldStreet”) and Counsel Financial.

      2. All agreements between YieldStreet and Counsel Financial regarding the Debtor or the
          Debtor’s cases.

      3. All non-disclosure agreements between YieldStreet and Counsel Financial, including
          without limitation non-disclosure agreements concerning the source of litigations
          related to Counsel Financial’s loans.

      4. All communications between YieldStreet, or any representative of YieldStreet, and
          Counsel Financial, or any representative of Counsel Financial, concerning the Debtor,
          the Debtor’s cases or the proof of existence of the collateral underlying Counsel
          Financial’s loans to the Debtor. This requests includes without limitation all
          communications concerning Larry Hutcher’s (of Davidoff Hutcher & Citron LLP)
          March 19, 2019 letter to Jeffrey L. Liddle.

      5. Any investigation, assessment or analysis performed by YieldStreet concerning the
          collateral underlying Counsel Financial’s loans to the Debtor.

      6. All documents concerning the proof of existence of the collateral underlying
          YieldStreet’s Law Firm Financing II or any other offering relating to assets of the
          Debtor.

      7. All documents concerning the assets underlying YieldStreet’s Law Firm Financing II
          or any other offering relating to assets of the Debtor.

      8. All Regulation D filings concerning the Law Firm Financing II or any other offering
          relating to assets of the Debtor.
19-12346-shl   Doc 63   Filed 09/10/19    Entered 09/10/19 22:28:38   Main Document
                                         Pg 8 of 10


                                      Exhibit B
                                   Proposed Order
19-12346-shl            Doc 63      Filed 09/10/19       Entered 09/10/19 22:28:38               Main Document
                                                        Pg 9 of 10



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK                                Chapter 11
---------------------------------------------------------- x
 In re                                                     : Case No. 19-12346 (SHL)
                                                           :
LIDDLE & ROBINSON, L.L.P.,1                                :
                                                           :
                           Debtor                          :
---------------------------------------------------------- :
-------------------------------------------------------    x
       ORDER GRANTING MOTION BY DEBTOR LIDDLE & ROBINSON, L.L.P.,
   PURSUANT TO BANKRUPTCY RULE 2004 AND § 105(a) OF THE BANKRUPTCY
  CODE, FOR AN ORDER DIRECTING (I) EXAMINATION OF YIELDSTREET INC.,
                           AND (II) PRODUCTION OF DOCUMENTS BY
                    YIELDSTREET INC., ALONG WITH RELATED RELIEF

           Upon the motion (the “Motion”)2 of Liddle & Robinson, L.L.P., as debtor and debtor-in-

possession (the “Debtor”), in the above-captioned case (the “Chapter 11 Case”), for an Order

directing (I) examination of YieldStreet Inc., and (II) production of documents by

YieldStreet Inc., along with related relief; it appearing that the relief requested is in the best interest

of the Debtor’s estate, his creditors and other parties in interest; it appearing that notice of this

Motion and the opportunity for a hearing on this Motion was appropriate under the particular

circumstances and that no other or further notice need be given; and after due deliberation and

sufficient cause appearing therefor, it is hereby ORDERED:

           1.       The Motion is granted as set forth herein.

           2.       A representative of YieldStreet Inc. shall be examined, under oath, by Debtor,

pursuant to Bankruptcy Rule 2004, upon at least thirty (30) days prior written notice by Debtor to

YieldStreet Inc., which shall be held at the office of Debtor’s attorneys. Any creditor or creditors

committee, if one is formed, shall be entitled to attend, but not participate in, such examination,

without the written consent of both Debtor and YieldStreet Inc. or further order of this Court.


1
    The last four digits of Liddle & Robinson, L.L.P.’s taxpayer identification number are 6440.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Motion.
19-12346-shl        Doc 63     Filed 09/10/19     Entered 09/10/19 22:28:38        Main Document
                                                Pg 10 of 10



       3.        YieldStreet Inc. shall produce the documents listed on Exhibit "A" to the Motion, by

delivering such documents to Debtor’s attorneys, within twenty-one (21) days from the date of entry

of this Order.

       4.        The Debtor is authorized to take all actions necessary to effectuate the relief granted

pursuant to this Order in accordance with the Motion.

       5.        The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

       6.        The Court retains jurisdiction with respect to all matters arising from or relating to

the implementation of this Order.


 Dated: ________ __, 2019
        New York, New York

                                                       HONORABLE SEAN H. LANE
                                                       UNITED STATES BANKRUPTCY JUDGE
